            Case 1:20-cv-08474-VSB Document 13 Filed 02/05/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
MITSUI SUMITOMO INSURANCE                                   :                           2/5/2021
COMPANY, LTD.,                                              :
                                                            :
                                         Plaintiff,         :       20-CV-8474 (VSB)
                                                            :
                           -against-                        :             ORDER
                                                            :
YANG MING MARINE TRANSPORT CORP., :
and EXPEDITORS INTERNATIONAL OF                             :
WASHINGTON, INC.,                                           :
                                                            :
                                         Defendant.         :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On October 12, 2020, Plaintiff filed this action against Defendants Yang Ming Marine

 Transport Corp. (“Yang Ming”) and Expeditors International of Washington, Inc. (“Expeditors

 International,” and together with Yang Ming, “Defendants”). (Doc. 1.) Plaintiff obtained a

 summons for both Defendants on October 13, 2020. (Docs. 6–7.) While Expeditors

 International has filed an answer to the complaint, (Doc. 10), Yang Ming has not. Plaintiff to

 date has not filed an affidavit of service for either Defendant or taken any other action to

 prosecute this case. Accordingly, it is hereby:

          ORDERED that, no later than February 15, 2021, Plaintiff shall file an affidavit of

 service demonstrating that it timely served Yang Ming, or if service has not been effectuated,

 submit a letter of no more than three (3) pages, supported by legal authority, demonstrating good

 cause as to why this case should not be dismissed against Yang Ming pursuant to Federal Rule of

 Civil Procedure 4(m). “Good cause is generally found only in exceptional circumstances where

 the plaintiff's failure to serve process in a timely manner was the result of circumstances beyond

 its control.” E. Refractories Co. v. Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y.
          Case 1:20-cv-08474-VSB Document 13 Filed 02/05/21 Page 2 of 2


1999) (internal quotation marks omitted). “District courts consider the diligence of plaintiff's

efforts to effect proper service and any prejudice suffered by the defendant as a consequence of

the delay.” Id. (internal quotation marks omitted). “An attorney's inadvertence, neglect, mistake

or misplaced reliance does not constitute good cause.” Howard v. Klynveld Peat Marwick

Goerdeler, 977 F.Supp. 654, 658 (S.D.N.Y.1997) (citing McGregor v. United States, 933 F.2d

156, 160 (2d Cir.1991), aff’d, 173 F.3d 844 (2d Cir.1999)). Plaintiff is warned that failure to

submit a letter and to demonstrate good cause for failure to serve Yang Ming within ninety days

after the complaint was filed will result in dismissal of this action against Yang Ming.

SO ORDERED.

Dated:    February 5, 2021
          New York, New York                      ________________________________
                                                  VERNON S. BRODERICK
                                                  United States District Judge
